*862Opinión disidente emitida por la
Jueza Presidenta Oronoz Rodríguez.
La Mayoría de este Tribunal ha decidido reiterar en este caso la norma errada establecida en Rivera García v. Registradora, 189 DPR 628 (2013). Al así hacerlo, desaprove-chamos la oportunidad de corregir el curso tomado en dicho caso y atemperar nuestra jurisprudencia a la verdadera intención legislativa y política pública de la Ley Núm. 195-2011 (31 LPRA secs. 1858-1858k). Esto es, ga-rantizar que toda persona, jefe o jefa de familia domiciliado en Puerto Rico obtenga una protección que cobije la pose-sión y el disfrute de su residencia principal contra el riesgo de perderla como consecuencia de una sentencia en su contra para obtener el cobro de una deuda. Por entender que la Ley Núm. 195-2011, supra, no requiere que todos los copropietarios de un inmueble comparezcan al otorga-miento del acta de hogar seguro para lograr su inscripción en el Registro de la Propiedad, disiento.
Los hechos de esta controversia resultan fáciles de exponer. El Sr. Jesús Bones Cruz otorgó la Escritura Pú-blica Núm. 15 de 3 de marzo de 2012 ante el notario pú-blico Ángel Luis Montañez Morales. En la misma, hizo constar su deseo de constituir su derecho a hogar seguro sobre una propiedad compuesta por una estructura de dos pisos utilizada como vivienda, la cual ubica en el barrio Ancones, en el municipio de Arroyo.(1) Según consta en la minuta de presentación del Diario de Operaciones del Re-gistro de la Propiedad, dicha escritura pública se presentó al Registro de la Propiedad, Sección de Guayama, el 19 de diciembre de 2013.
*863Calificado el documento, el Hon. Ismael L. Purcell Soler, Registrador de la Propiedad, notificó las siguientes faltas: “Según el Registro!,] la finca consta inscrita a favor de Alicia Figueroa Rosa y Jesús Bones Cruz, solteros, en una porción de 50% cada uno, por lo que ambos titulares deben comparecer a consentir la transacción”.(2) El Registrador fundamentó su denegación en el hecho de que la finca cons-taba inscrita a favor de más de un propietario y todos te-nían “que comparecer a la autorización del Acta Notarial en la que se reclama el Derecho de Hogar Seguro”.(3)
Inconforme con esta determinación, el señor Bones Cruz presentó un escrito de recalificación. Argumentó que el de-recho a hogar seguro establecido por la Ley Núm. 195-2011, supra, era de carácter sui generis, por lo que la co-propietaria no podía objetar la inscripción de dicho derecho a favor del recurrente y que su participación en el bien inmueble no se veía afectada. Además, señaló que la ins-cripción del derecho a hogar seguro no representaba una pérdida o transferencia de dominio ni alteraba el título de propiedad de la codueña. No obstante, el Registrador de la Propiedad denegó la recalificación solicitada.
Así las cosas, el señor Bones Cruz presentó el Recurso Gubernativo de epígrafe. Señaló que erró el Registrador de la Propiedad al negarse a recalificar el documento presen-tado y requerir el consentimiento de la copropietaria para inscribir su derecho a hogar seguro. Atendido el recurso, decidimos expedir. (4)
rH h-i
El legislador puertorriqueño ha reconocido el derecho a la vivienda como uno de carácter fundamental para nues-*864tro Pueblo, el cual debe estar revestido de la mayor protec-ción posible. Así, desde temprano en el siglo xx, el legisla-dor estableció mediante la vía estatutaria mayores garan-tías para la propiedad residencial de las personas, de manera tal que en caso de un embargo y posterior venta judicial de la propiedad, cierta cantidad de dinero quedara protegida de los acreedores.(5)
Este esquema, sin embargo, cambió con la aprobación de la Ley Núm. 195-2011, supra, conocida como la “Ley del Derecho a la Protección del Hogar Principal y el Hogar Familiar” (Ley de Protección del Hogar). Tal y como reco-nocimos en Rivera García v. Registradora, supra, la nueva legislación no se enfocó en proteger cierta cantidad de dinero, sino que estableció disposiciones dirigidas a proteger la propiedad física del titular o los titulares. Rivera García v. Registradora, supra, pág. 636. Como reconoció la Asam-blea Legislativa, para el puertorriqueño, el hogar o resi-dencia principal constituye una aspiración personal de primer orden y, en muchos de los casos, representa casi la totalidad de su patrimonio y el principal bien que puede ofrecer a sus herederos.(6)
La Ley de Protección del Hogar crea un derecho sustan-tivo a favor de todo individuo, jefe o jefa de familia, a po-seer y disfrutar, en concepto de hogar seguro, de una pro-piedad que consista de un predio de terreno y la estructura enclavada en éste, o una residencia bajo el Régimen de Propiedad Horizontal. Ello, siempre que dicha propiedad le *865pertenezca legalmente y sea utilizada por esa persona o por su familia como residencia principal exclusivamente. 31 LPRA see. 1858. Esta protección del hogar o domicilio principal será efectiva en contra de cualquier embargo, sentencia o ejecución ejercitada para el pago de todas las deudas, excepto de aquellas específicamente establecidas en la Ley. 31 LPRA sec. 1858b. El derecho a hogar seguro que establece la Ley Núm. 195-2011 no depende de la ins-cripción registral para su efectividad, puesto que es un de-recho sustantivo creado por legislación a favor del individuo. Así se reconoce en la propia ley al establecer que “[e]l hecho de que una finca no esté inscrita en el Registro de la Propiedad o que el derecho a hogar seguro no esté inscrito o anotado en el Registro de la Propiedad, en nada afecta el derecho de hogar seguro que en ella tenga su pro-pietario, siempre y cuando el derecho sea levantado opor-tunamente [...]”. 31 LPRA sec. 1858h. Lo anterior significa que la inscripción del derecho a hogar seguro en el Registro de la Propiedad es simplemente declarativa y no de carác-ter constitutivo, como lo sería en el caso de una hipoteca.(7)
Lo anterior es de suma importancia al analizar la con-troversia pues, como señala el Prof. Michel Godreau, “[e]s principio registral que si el derecho sustantivo es claro, lo relativo a su inscripción tiene que ajustarse”. M.J. Go-dreau Robles, Derechos reales [: análisis del término 2013-2014], 84 Rev. Jur. UPR 709, 716 (2015). Respecto al pro-ceso de inscripción del derecho a hogar seguro, la Ley de Protección del Hogar establece en su Art. 9 dos vías para completarlo. En primer lugar, el o los adquirentes de una propiedad pueden hacer constar en la escritura de compra-venta su deseo de constituir sobre la propiedad adquirida *866su derecho a hogar seguro y el Registrador así lo anotará en el folio que corresponda. La segunda vía de inscripción ocurre cuando la propiedad sobre la que se quiere consti-tuir el derecho a hogar seguro ya consta inscrita a favor del o los titulares. En ese caso, “bastará que el propietario o propietarios de la finca otorgue(n) un acta ante notario pú-blico, donde se haga constar que la finca tiene carácter de hogar seguro, para que el Registrador de la Propiedad con-signe tal carácter en una nota marginal de la inscripción correspondiente”. 31 LPRA sec. 1858f.
Amparados en el lenguaje anterior, la Mayoría en Rivera García v. Registradora, supra, estableció que la Ley de Pro-tección del Hogar exige que cuando una propiedad tenga más de un titular registral, todos tienen que comparecer a la autorización del Acta Notarial en la que se reclama el derecho a hogar seguro. Id., pág. 641. Dicha determinación, sin embargo, parte de dos errores fundamentales que es pre-ciso aclarar. Primero, en Rivera García v. Registradora, supra, la Mayoría del Tribunal estableció que el derecho a ho-gar seguro es un derecho personal que, una vez tiene acceso al Registro de la Propiedad, “adquiere una dimensión real y otra erga omnes”. íd., pág. 639. Es por esta razón, según el razonamiento mayoritario, que era preciso requerir que comparezcan todos los titulares al otorgamiento del acta de hogar seguro toda vez que “el derecho que reconoció la Asamblea Legislativa [...] es amplio y abarcador y tiene efec-tos de carácter real en cuanto a la propiedad. Se trata de un derecho que en cierto sentido remueve a la propiedad del tráfico jurídico cuando se trate del cobro exclusivamente de deudas”. (Énfasis suprimido). íd., pág. 641. Asimismo, el se-gundo error que cometió la Mayoría en Rivera García v. Registradora, supra, fue caracterizar la inscripción del derecho de hogar seguro como un acto de dominio o alteración que requiere la comparecencia de todos los titulares de la propiedad. íd., págs. 641-642.
*867Resulta equivocado establecer que la naturaleza real o erga omnes del derecho reconocido por la Ley Núm. 195-2011 surge una vez éste tiene acceso al Registro de la Propiedad. Como vimos, la inscripción del derecho a hogar seguro es meramente declarativa. La protección especial que le quiso conceder el legislador a la residencia principal del individuo es lo que hace que este tenga transcendencia real y erga omnes, y no su acceso al Registro. Véase M.J. Godreau Robles, Un esquema para el análisis de problemas de derecho civil patrimonial, 55 (Núm. 1) Rev. Jur. UPR 9 (1986). Así, que el bien inmueble sujeto al derecho a hogar seguro esté fuera del tráfico comercial para el cobro de toda deuda no contemplada en la Ley Núm. 195-2011 es una consecuencia de la propia legislación. Se trata de la protec-ción que le quiso otorgar el legislador a la residencia principal de todo individuo, por lo que no depende de si el de-recho está inscrito para tener transcendencia real. Esto ocurre sin importar que, en el caso de una propiedad ya inscrita a nombre de más de un titular, sólo uno de los titulares solicite la inscripción de su derecho a hogar se-guro sobre dicha propiedad. Como vimos, el derecho a ho-gar seguro es de carácter sustantivo, por lo que su efecti-vidad no está atada al aspecto procesal de su inscripción en el Registro de la Propiedad.
Por otro lado, a diferencia del criterio mayoritario en Rivera García v. Registradora, supra, la inscripción del de-recho a hogar seguro por parte de un comunero constituye un acto de conservación y no un acto de dominio o altera-ción a la cosa.(8) Los actos de conservación son aquellos necesarios para que la cosa no se deteriore ni perezca, y aquellos dirigidos a mantener la utilidad y productividad de la cosa común, procurando que ésta permanezca al ser-*868vicio del destino que se le asignó. Véanse: Residentes Sa-grado Corazón v. Arsuaga, 160 DPR 289, 309 (2003), ci-tando a M. Albaladejo, Comentarios al Código Civil y com-pilaciones forales, Madrid, Ed. Rev. Der. Privado, 1985, T. V, Vol. 2, pág. 106.(9)
Asimismo, hemos establecido que para realizar actos de conservación sobre la cosa común un comunero no necesita el consentimiento de los demás copartícipes, pero puede requerirles que contribuyan con los gastos. Véanse: Cabera v. Morales, 57 DPR 457, 463 (1940); Art. 329 del Código Civil, 31 LPRA sec. 1274; J.R. Vélez Torres, Curso de derecho civil, Madrid, [s. Ed.], 1983, T. II, pág. 148. No hay duda de que al inscribir el derecho a hogar seguro sobre una copropiedad, un comunero la protege de su posible embargo y ejecución en venta judicial, lo que implicaría la pérdida del inmueble. Al así hacerlo, la propiedad sujeta al derecho a hogar seguro seguirá destinada a su uso residen-cial —tal y como exige la Ley de Protección del Hogar — , por lo que no se altera su naturaleza ni su destino. Ade-más, cuando el comunero inscribe su derecho a hogar se-guro sobre la propiedad en que reside, no está perjudi-cando el interés de la comunidad ni les impide a los demás copartícipes utilizarla según su derecho, tal y como exige el Art. 328 del Código Civil, 31 LPRA see. 1273.
Como hemos visto, no existe justificación para requerir que todos los cotitulares comparezcan al otorgamiento del acta para que uno de ellos pueda inscribir su derecho a hogar seguro.(10) Esto es contrario a la intención legislativa *869de la Ley Núm. 195-2011, supra, y niega, so pretexto de un rigorismo procesal innecesario, un derecho sustantivo y de transcendencia real que fue concedido expresamente por legislación a todo individuo, jefe o jefa de familia. Lo único que requiere la Ley de Protección del Hogar es que la pro-piedad a ser afectada por el derecho a hogar seguro conste inscrita a nombre de la persona que desea inscribir sobre ella su derecho, que ésta sea la residencia principal del solicitante, y que no tenga inscrito su derecho a hogar se-guro sobre otra propiedad. 31 LPRA sec. 1858f.(11) Por tanto, basta con que uno solo de ellos comparezca y solicite la inscripción de su derecho a hogar seguro sobre esa pro-piedad, siempre que cumpla con los demás requisitos seña-lados por la ley.
b-i H — l h — I
En el caso ante nuestra consideración, el señor Bones Cruz compareció ante notario público para otorgar un acta de hogar seguro sobre su residencia principal, la cual cons-taba inscrita a su nombre y a nombre de la su excompa-ñera, quien no compareció. El Registrador de la Propiedad, aplicando la norma establecida en Rivera García v. Regis-tradora, supra, denegó la inscripción. La Mayoría concluye que dicha decisión fue correcta ya que “[t]al y como resol-vimos en Rivera García v. Registradora, supra, págs. 642-643, cuando una propiedad pertenece a más de un titular registral, es necesario que todos los cotitulares comparez-can a la autorización del Acta Notarial en la que se re-*870clama el derecho a hogar seguro”. (Cita omitida). Senten-cia, pág. 858. Difiero.
El recurrente cumple con todos los requisitos para esta-blecer su derecho a hogar seguro. Primero, la propiedad está inscrita a su nombre en el Registro de la Propiedad. Se-gundo, la propiedad es su residencia principal. Por último, el señor Bones Cruz no tiene inscrito su derecho a hogar seguro sobre ninguna otra propiedad. El citado Art. 9 de la Ley de Protección del Hogar permite la inscripción del dere-cho del señor Bones Cruz sin necesidad de que comparezca la cotitular. Concluir lo opuesto es ponerle trabas al recono-cimiento del derecho sustantivo y de transcendencia real es-tablecido en la Ley de Protección del Hogar, lo cual es con-trario a nuestros principios registrales. En ninguna parte de la ley se requiere la comparecencia de todos los cotitulares para inscribir el derecho a hogar seguro sobre la propiedad. Por el contrario, las normas de la comunidad de bienes es-tablecen que, al tratarse de un acto de conservación de la propiedad, el señor Bones Cruz está facultado para reali-zarlo sin tener que procurar la intervención de la otra cotitular. De esta manera, se reconoce y adelanta la inten-ción legislativa de proteger el derecho a la vivienda y hogar seguro del recurrente. Este derecho, valga recordar, existe en este momento a pesar de la denegación del Registrador de la Propiedad y de este Tribunal para permitir su inscripción. No es correcto, por lo tanto, insistir en la solu-ción errada a la que llegamos en Rivera García v. Registradora, supra. Por el contrario, debemos corregir el curso y ajustar la balanza para favorecer el interés legítimo de un copropietario de proteger su propiedad, en la cual tiene su hogar y residencia principal y la de su familia. Esto, a pesar de que, por distintas razones, no pueda contar en ese mo-mento con el consentimiento de los demás copropietarios. Como la Mayoría de este Tribunal insiste en aplicar una norma equivocada, disiento.
*871IV
Por todo lo anterior, revocaría la determinación del Hon. Ismael L. Purcell Soler, Registrador de la Propiedad de la Sección de Guayama, y ordenaría la inscripción del derecho a hogar seguro sobre la finca del señor Jesús Bones Cruz. Esto por entender que no es necesaria la comparecencia de la cotitular al otorgamiento del acta de hogar seguro.

 Apéndice, págs. 2-3.


 Apéndice, pág. 5.


 íd.


 En su comparecencia ante este Tribunal, el señor Bones Cruz señaló, por primera vez, que su excompañera, cotitular de la propiedad en controversia, se mudó a Estados Unidos y que se le ha hecho imposible dar con su paradero.


 En 1903, la Asamblea Legislativa aprobó la Ley para Definir el Hogar Seguro y para E[xe]ntarlo de una Venta Forzosa, la cual protegía quinientos dólares de cualquier potencial embargo y posterior venta judicial de la propiedad que un de-mandado utilizara como vivienda. Posteriormente, la Asamblea Legislativa aprobó la Ley Núm. 87 de 3 de mayo de 1936, la cual derogó la anterior legislación y estableció una protección de hasta mil quinientos dólares sobre la propiedad sujeta a ejecución. La cantidad protegida de un potencial embargo y venta judicial no fue alterada hasta el 2003, cuando la Asamblea Legislativa aprobó la Ley Núm. 116-2003 y estableció el margen en quince mil dólares. 31 LPRAants. sees. 1851 — 1857.


 “Así, la protección del hogar es de gran importancia para todos en Puerto Rico, desde el joven que con tanto anhelo compra su primera propiedad hasta el individuo retirado, que tanto luchó para mantener su propiedad”. Exposición de Mo-tivos de la Ley Núm. 195-2011, Leyes de Puerto Rico 2231.


 Tal y como explica el tratadista Luis R. Rivera Rivera, “[e]n Puerto Rico la inscripción es declarativa en la mayoría de los casos, pues los derechos reales sobre inmuebles se constituyen, modifican, transmiten o extinguen, con eficacia jurídica, fuera del registro en virtud de las normas del Derecho civil”. L.R. Rivera Rivera, Derecho registral inmobiliario puertorriqueño, 3ra ed., San Juan, Jurídica Editores, 2012, pág. 42.


 En Rivera García v. Registradora, 189 DPR 628 (2013), existía una comuni-dad hereditaria a la cual por sus características sui generis no se le podían aplicar las normas existentes para una comunidad de bienes, tal y como hizo la Mayoría en dicho caso.


 El profesor Godreau Robles llega a la misma conclusión al afirmar que “[n]o es un acto de alteración porque lo que se logra es la protección de la cosa en contra de los terceros que querían ejecutarla”. Y más adelante añade: “[...] la inscripción del derecho de hogar seguro representa un acto de conservación, porque saca la finca de la posible pérdida que representaría la ejecución de la misma en cobro de deudas”. (Énfasis suprimido). Ver M.J. Godreau Robles, Derechos reales[: análisis del término 2013-2014], 84 Rev. Jur. UPR 709, 719 (2015).


 Valga señalar que el comunero que no comparezca al otorgamiento del acta de hogar seguro sobre la propiedad de la cual es codueño no solamente no se ve *869afectado, sino que de todos modos no podría solicitar para sí el derecho a hogar seguro sobre la propiedad, a menos que ésta sea su residencia principal.


 Como indicó la Juez Asociada Señora Rodríguez Rodríguez en sus expresio-nes en Rivera García v. Registradora, supra, págs. 643-644, aún permanecen las interrogantes en torno a cómo se extenderá el derecho a hogar seguro ante una situación en que la propiedad esté inscrita a favor de más de un titular y sólo uno de ellos la haya reclamado como hogar seguro. Sin embargo, los hechos de este caso no son los apropiados para profundizar en cuanto a ello, toda vez que estamos ante una controversia relacionada a la inscripción del derecho y no con la ejecución de la propiedad.